Citation Nr: 0948880	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-24 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left leg 
disability.

2. Whether there was clear and unmistakable error in the 
rating decisions of August 1983 and January 1997 for purposes 
of establishing entitlement to an effective date earlier than 
June 22, 2004, for the grant of service connection for 
tinnitus.

3. Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1968 to August 1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions in January 2005 and in 
December 2006 of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the pendency of the appeal, in a rating decision in 
May 2007, the RO increased the rating for posttraumatic 
stress disorder to 50 percent, effective June 22, 2004, the 
date the Veteran filed his claim with VA.  The Veteran 
continued his appeal for a higher rating.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Before deciding the reopened claim of service connection for 
a left leg disability on the merits, the claim is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in October 2004, the RO denied the 
application to reopen the claim of service connection for a 
left leg disability that had originally been denied by a 
final rating decision in April 1982; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not timely complete an appeal of the denial of 
the claim and the rating decision became final.

2. The additional evidence presented since the October 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a left leg 
disability.


3. By rating decision in October 2004, the RO granted service 
connection for tinnitus, effective June 22, 2004, the day of 
receipt of the application to reopen the claim of service 
connection for tinnitus; the Veteran did not timely appeal 
that decision.

4. In a rating decision in August 1983, the RO denied the 
claim for service connection for Meniere's disease to include 
symptoms of tinnitus; after the Veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision, and the rating decision of August 
1983 became final and, the rating decision did not involve an 
error of fact or law that was outcome determinative.

5. In a rating decision in January 1997, the RO denied the 
claim for service connection for tinnitus; after the Veteran 
was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision, and 
the rating decision of January 1997 became final and, the 
rating decision did not involve an error of fact or law that 
was outcome determinative.

6. Before March 30, 2007, posttraumatic stress disorder was 
manifested by a disability picture that equated to 
occupational and social impairment with reduced reliability 
and productivity under the General Rating Formula for Mental 
Disorders, including the symptoms associated with the 
diagnosis of posttraumatic stress disorder under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), of the American Psychiatric Association, 
which is referred to in 38 C.F.R. § 4.130 (rating mental 
disorders), but not covered in the rating criteria.  

7. From March 30, 2007, posttraumatic stress disorder has 
been manifested by a disability picture that more nearly 
approximates occupational and social impairment with 
deficiencies in most area, such as work, family relations, 
judgment, thinking, or mood under the General Rating Formula 
for Mental Disorders, including the symptoms associated with 
the diagnosis of posttraumatic stress disorder under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) of the American Psychiatric Association, 
which is referred to in 38 C.F.R. § 4.130 (rating mental 
disorders), but not covered in the rating criteria. 
CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim of service connection for a left leg disability.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

2. There was no clear and unmistakable error in the rating 
decision of August 1983, denying service connection for 
Meniere's disease.  38 C.F.R. § 3.105 (2009).

3. There was no clear and unmistakable error in the rating 
decision of January 1997, denying service connection for 
tinnitus.  38 C.F.R. § 3.105 (2009).

4. The criteria for an effective date prior to June 22, 2004, 
for the award of service connection for tinnitus are not met.  
38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009). 

5. Before March 30, 2007, the schedular criteria for an 
initial rating higher than 50 percent for posttraumatic 
stress disorder were not met; from March 30, 2007, the 
schedular criteria for an initial rating higher than 70 
percent for posttraumatic stress disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

New and Material Evidence

As the decision to reopen the claim of service connection for 
a left leg disability is favorable to the Veteran, no further 
action is required to comply with the VCAA on this matter.

Effective Date/Clear and Unmistakable Error

The claim for an earlier effective date for the award of 
service connection for tinnitus is predicated on allegations 
of clear and unmistakable error in prior rating decisions.  
The VCAA does not apply to a motion for revision of a prior 
rating decision on the basis of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
Therefore VCAA compliance need not be addressed. 

Posttraumatic Stress Disorder

As for the initial rating for posttraumatic stress disorder, 
the RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004, on the underlying claim to reopen a claim of 
service connection for posttraumatic stress disorder.  Where, 
as here, service connection has been granted and an initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability, does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 
136 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private records.  The Veteran has 
been afforded VA examinations to evaluate posttraumatic 
stress disorder.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and Material Evidence Claim 

General Legal Criteria

The Veteran's claim of service connection for a left leg 
disability was originally denied by a rating decision in 
April 1982.  The Veteran was notified of the rating decision, 
but he did not appeal the adverse determination, and the 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c).  

In a rating decision in October 2004, the RO declined to 
reopen the claim of service connection for a left leg 
disability.  In December 2004, the Veteran filed a notice of 
disagreement with the October 2004 rating decision.  In 
November 2005, the Veteran filed an untimely substantive 
appeal after a statement of the case was issued in May 2005.  
In a letter in March 2006, the RO informed the Veteran that 
his substantive appeal was untimely and that it was not being 
accepted as a timely substantive appeal.  Hence, the October 
2004 rating decision became final based on the evidence of 
record.  This letter also notified the Veteran that his 
untimely substantive appeal would be treated as a claim to 
reopen since he submitted new evidence.  

A claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.   

Under 38 C.F.R. § 3.156(a), new and material evidence, was 
revised, effective for all claims to reopen filed on or after 
August 29, 2001.  As the current claim to reopen was filed 
after that date, the current definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


Facts and Analysis

The evidence of record at the time of the final rating 
decision by the RO in October 2004 included a service 
treatment record in April 1969 that shows the Veteran 
complained of no feeling in the "left" lower leg.  In 
October 1969, he reported dropping a box of ammunition on his 
"right" leg in March 1969 and he complained of cramping 
after walking for long distances and of numbness on the 
anteromedial portion of the mid calf.  

Evidence added to the record since the final rating decision 
of October 2004 includes opinions, dated in August 2005 and 
October 2007, of R. R. V., M.D.  In the opinion of August 
2005, Dr. R. R. V. stated that based on the history provided 
by the Veteran and physical examination the left knee problem 
was most likely a result of an injury sustained while in 
Vietnam.  In the opinion in October 2007, Dr. R. R. V. stated 
that the "right" arthritic changes could be related to 
injury in service in 1969. 

The evidence is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, 
namely, it provides an indication that the Veteran's current 
left leg disability may be associated with an injury during 
service.  As this evidence is new and material, the claim of 
service connection for a left leg disability is reopened.

B. Effective Date

In a rating decision in October 2004, the RO reopened the 
claim of service connection for tinnitus and granted service 
connection, effective from June 22, 2004, the date of the 
claim to reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (the 
effective date of an evaluation and award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later).  The Veteran did not timely 
appeal the effective date assigned and the decision became 
final.  38 U.S.C.A. § 7105. 

In January 2006, the Veteran filed a claim seeking an earlier 
effective date for the grant of service connection for 
tinnitus.  

Initially, the Board notes that case law has established that 
once there is a relevant final decision on an issue, there 
cannot be a "freestanding claim" for an earlier effective 
date, unless it is a request for revision based on clear and 
unmistakable error in prior rating decisions.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Here, the Veteran 
specifically argues that there was clear and unmistakable 
error in the rating decisions in August 1983 and in January 
1997 and that revision of the rating decisions based on clear 
and unmistakable error would entitle him to an earlier 
effective date. 

1. Clear and Unmistakable Error - Legal Criteria

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of clear and unmistakable error in the decision.  
Where evidence establishes clear and unmistakable error in a 
prior decision, the decision will be reversed or amended.  38 
U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, that is, 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; 2) the error must be "undebatable" 
and the sort that, had it not been made, would have 
"manifestly changed" the outcome of that decision; and 3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of that prior adjudication.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)). 

August 1983 Rating Decision - Facts and Analysis

In a rating decision in August 1983, the RO denied service 
connection for Meniere's disease.  

Evidence of record at the time of the rating decision 
included service treatment records which showed that the 
Veteran did not report any problems with his hearing at any 
time during service.  On separation examination in March 
1970, it was noted that an audiogram needed to be completed 
by VA because there was no time to do it prior to the 
Veteran's early release.  

The Veteran's DD 214 showed that he served in an artillery 
unit and was awarded the Combat Action Ribbon.

In April 1983, a private physician stated that the Veteran 
complained of tinnitus in the left ear that began with 
exposure to artillery fire in Vietnam.  A note on an attached 
audiometry record stated the Veteran had been experiencing 
tinnitus in the left ear with a decrease in hearing for at 
least one year.  

In May 1983, another private physician stated that the 
Veteran had been seen a few times for constant ringing in the 
ears.  The Veteran had provided a history of involvement in 
artillery and that he had been experiencing the ringing in 
his ears since a grenade exploded close to him.  The 
physician expressed the opinion that the Veteran's hearing 
impairment could have been a result of that incident.  

In a May 1983 statement, the Veteran stated that each time he 
fired a gun in service his ears would ring violently.  He 
also reported that since receiving a muzzle blast concussion 
he had been experiencing intermittent ringing in his ears.  
He indicated that the impairment had been minor until about 
three years previously when it became a continual ringing.  
He experienced an episode in May 1982 when he had severe 
dizziness, nausea and vomiting; since that time the ringing 
in his ears had been a continuous problem and sometimes kept 
him awake at night.  

In a statement in May 1983, the Veteran's spouse stated that 
she had known the Veteran since 1967 and that he had 
complained of hearing difficulties since his time in Vietnam.  
She noted that about two to three years previously the 
Veteran started to complain of ringing in his ears and that 
since the episode in May 1982 he had constantly complained of 
ringing in his ears.  

A lay statement from a friend also describes her knowledge of 
the Veteran's difficulty hearing and his complaints of 
ringing in his ears for the previous two to three years. 

On VA examination in June 1983, the Veteran reported that 
ringing in his ears had begun in 1981.  He currently had 
intermittent tinnitus in the right ear and constant tinnitus 
in the left ear.  He stated that he had been experiencing a 
symptom complex of headaches, dizziness, blurred vision, 
sweating of the face, nausea, and vomiting, and muscle 
tension in the neck and shoulders for about two years.  The 
examiner noted that based on his multiple symptoms, a private 
physician had told the Veteran that he probably had Meniere's 
disease, but he was not sure.  The pertinent diagnoses were 
Meniere's disease and hearing loss with constant tinnitus.

In denying the Veteran's claim, in the rating decision of 
August 1983, the RO considered the Veteran's lay testimony 
regarding a muzzle blast concussion along with his duties as 
an artilleryman in Vietnam.  The decision also discussed the 
private medical evidence and the VA examination.  

It noted that the diagnosis given for the Veteran's complex 
of symptoms including tinnitus was Meniere's disease.  In 
weighing the evidence, the RO determined that the condition 
had its origin many years after service.  Hence, the RO 
determined that the condition was not related to service.  

The law and regulation in effect at the time of the August 
1983 rating decision, as now, provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 310 (1982).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (1983).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1983).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1983).

Additionally, in the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 354(b) 
(1982).

In the present case, the Veteran's apparent contention is 
that the statutory or regulatory provisions extant at the 
time of the August 1983 RO decision were incorrectly applied, 
and that had the RO correctly applied the law, he would have 
been awarded service connection for tinnitus.  That is to 
say, the Veteran believes the RO came to the wrong conclusion 
based on the facts that were before it in August 1983.  He 
believes the evidence showed he had a disability that was 
incurred in or related to his service.  

The Veteran's argument essentially represents a disagreement 
as to how the facts were weighed or evaluated and is thus an 
inadequate basis on which to find clear and unmistakable 
error in the RO's August 1983 rating decision.  See Russell, 
3 Vet. App. at 313-14.  

There is nothing in the evidence from the time of the August 
1983 rating decision that would compel a conclusion, to which 
reasonable minds could not differ, that service connection 
for tinnitus was warranted.  The RO considered the lay 
evidence of record regarding the muzzle blast during his 
combat service and the private and VA medical evidence 
regarding his disability.  It ultimately placed more 
probative value on the length of time between service and the 
first manifestation of tinnitus and other symptoms and 
determined that the evidence was against a finding of service 
connection for Meniere's disease.  

For the same reasons, the Veteran's allegations that the RO's 
1983 decision contained clear and unmistakable error because 
it reached a different conclusion than that of the October 
2004 decision that granted service connection for tinnitus 
must also fail.  Clear and unmistakable error cannot be found 
based on the sole fact that two different rating officers 
reached different conclusions.  Also, it is notable that the 
record in October 2004 contained evidence not of record in 
August 1983, including a clear, non-speculative nexus opinion 
that specifically related the Veteran's current tinnitus to 
his service.

The Veteran's allegations of clear and unmistakable error in 
the August 1983 rating decision are based essentially on a 
disagreement as to how the facts were then weighed or 
evaluated.  As indicated above, this cannot form the basis of 
a valid claim of clear and unmistakable error.  The file 
shows that the RO's decision in August 1983 was in accordance 
with the law and regulations extant at that time.  In sum, 
the Veteran has not shown an undebatable error in the August 
1983 rating decision that would manifestly change the outcome 
of the decision.  That rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  
Consequently, the August 1983 rating decision did not contain 
clear and unmistakable error.  

 January 1997 Rating Decision - Facts and Analysis

In December 1996, the Veteran submitted records from Dr. H.  
The records contained a notation in November 1993 that the 
Veteran reported a history of Meniere's disease with 
decreased hearing and dizziness.  The records did not contain 
evidence that the Veteran complained of current ringing in 
the ears.

In a rating decision in January 1997, the RO denied service 
connection for tinnitus on the basis that the evidence of 
record did not show that the Veteran had a current disability 
of tinnitus.  

The statutes and regulations governing service connection in 
January 1997 were essentially the same as those described 
above in connection with the August 1983 rating decision, 
except that 38 U.S.C.A. § 310 had been renumbered as § 1110.  

The evidence submitted by the Veteran in support of his claim 
in December 1996 did not show that he currently experienced 
tinnitus.  This evidence opposed, rather than supported, the 
claim.  There is nothing in the evidence from the time of the 
January 1997 rating decision that would compel a conclusion, 
to which reasonable minds could not differ, that service 
connection for tinnitus was warranted based on the evidence 
then of record. 

The Veteran has not established an undebatable error in the 
January 1997 rating decision that would manifestly change the 
outcome of the decision.  That rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  

Both the August 1983 and January 1997 rating decisions by the 
RO were consistent with and supported by the evidence of 
record and were in accordance with the governing law and 
regulations, and did not involve clear and unmistakable 
error.  Consequently, revision of the rating decisions is not 
warranted, and an earlier effective date for the grant of 
service connection for tinnitus is not established based on 
clear and unmistakable error. 

C. Initial Rating - Posttraumatic Stress Disorder

 Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155.  

Posttraumatic stress disorder is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A score in the range of 31 to 40 represents some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work). 

A score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score in the range of 51 to 60 is 
appropriate where there are moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994). 

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration.  As explained in 
detail below, the Board has determined the evidence warrants 
a "staged" rating. 

Although the record contains diagnoses of 
nonservice-connected major depressive disorder, alcohol 
abuse, and substance abuse, the Board will attribute all 
psychiatric signs and symptoms to the service-connected 
posttraumatic stress disorder.  Mittleider v. West, 11 Vet. 
App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

Facts and Analysis

Prior to March 30, 2007

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a higher rating have been met.  It is the effect of the 
symptoms, rather than the presence of symptoms, pertaining to 
the criteria for a higher (70 percent) rating, that is, 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, and mood 
that are considered when determining the appropriate rating.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
effect of the Veteran's symptoms of posttraumatic stress 
disorder did not more nearly approximate the criteria for a 
higher 70 percent rating prior to March 30, 2007.  In this 
regard, the December 2004 VA examination report, VA records, 
Vet Center records, and private psychological records 
indicate that prior to March 30, 2007, his psychiatric 
disorder was characterized by anxiety and depression, 
avoidance of crowds, hypervigilance, some impaired impulse 
control and difficulty adapting to stressful circumstances, 
transient suicidal ideation, some visual hallucinations, 
impairment of short and long term memory, and difficulty in 
establishing and maintaining effective work and social 
relationships.  These symptoms were shown to cause him 
occupational and social impairment with reduced reliability 
and productivity.  

The evidence prior to March 30, 2007 did not show symptoms 
causing occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood.   

The records have consistently shown that the Veteran is alert 
and oriented.  

While the Veteran has reported being hypervigilant, the 
evidence does not show that he experienced obsessional 
rituals that interfered with his routine activities.

On VA examination in December 2004, the Veteran's speech was 
logical and spontaneous.  In June 2005, a private 
psychologist also reported that the Veteran's speech was 
clear and coherent.  Other VA and Vet Center records do not 
show instances of intermittently illogical, obscure, or 
irrelevant speech at any time during the appeal period.

Most treatment records prior to March 30, 2007 describe the 
Veteran as well groomed, appropriately dressed, and with 
appropriate hygiene.  In October 2006 and in February 2007, 
Vet Center records show that the Veteran was somewhat 
unkempt.  In November 2006, December 2006, and January 2007, 
the Veteran was casually dressed and clean.  The two 
instances of unkempt appearance do not show a neglect of 
personal appearance and hygiene that would reflect impairment 
more nearly approximating a 70 percent rating prior to March 
30, 2007, since the Veteran generally maintained his personal 
appearance and hygiene.

The record also does not reflect near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  A VA record in April 2005 
shows that the Veteran's depression was intermittent.  He 
reported crying a few times a month.  He felt fidgety, but he 
did not have persistent anxiety.  

The record does reflect some impaired impulse control and 
difficulty adapting to stressful circumstances.  The Veteran 
reported getting angry with his son and other workers and 
having diminished patience with people.  On VA examination in 
December 2004, he noted that he would often get road rage; 
however, he generally was able to find ways not to act on his 
anger.  Hence, this evidence shows the Veteran was able to 
control his impulses and anger and could adapt to stressful 
circumstances.

There is also evidence of some instances of suicidal 
ideation.  On VA examination in December 2004, he denied 
suicidal ideations, but indicated that he had experienced 
such thoughts about a year previously.  On psychological 
assessments in June 2005, it was noted that the Veteran had 
transient episodes of suicidal ideation, but he did not 
appear to be an imminent danger to himself.  

Regarding the Veteran's ability to establish and maintain 
effective relationships, on VA examination in December 2004, 
he reported that he did not tolerate being around people and 
that he did not engage in any social activities.  In April 
2005, the Veteran reported that his marriage was pretty good.  
In August 2005, he stated that he had trouble establishing 
new relationships and maintaining effective relationships 
with new people.  The evidence shows the Veteran had been 
married to his spouse for about 37 years and that he was 
working for his son in their fencing business.  In July 2009, 
the Veteran's representative argued that the fact that the 
Veteran has been married to the same person for an extended 
period of time does not indicate he has an effective 
relationship with her.  However, the Veteran reported prior 
to March 30, 2007 that he had a good relationship with his 
spouse; hence, the Board's finding that the Veteran does not 
have an inability to establish and maintain effective 
relationships, is not solely based on the fact that he has 
remained married for many years.  Rather, it is based on 
consideration of the evidence indicating that while he has 
difficulty expressing his feelings towards others and, as 
such, difficulty establishing and maintaining relationships 
with others, he maintains some relationships with his family 
and did not have a complete inability to engage in effective 
relationships with others prior to March 30, 2007.  

The Vet Center records in April 2005 show that the Veteran 
had been experiencing visual images of his friends from 
Vietnam out of the corner of his eye.  Such visual flashbacks 
and intrusive memories are one aspect of the DSM-IV criteria 
for diagnosing PTSD.  The visual flashbacks are considered 
part of the underlying disorder and do not necessarily 
reflect a basis for increase.  

Prior to March 30, 2007, these episodes were not shown to be 
reflected by symptoms, such as spatial disorientation, 
illogical, obscure, or irrelevant speech, impaired impulse 
control, obsessional rituals that interfere with routine 
activities, near continuous panic or depression, or other 
symptoms that would provide a basis for a higher rating than 
50 percent. 

The GAF scores have ranged from 58 in December 2004, 50 in 
April 2005, 45/50 in June 2005, and 60 in December 2005 and 
in May 2006.  As noted, a score in the range of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The Veteran has 
not however exhibited signs of behavior considerably 
influenced by serious symptoms such as suicidal ideation, 
severe obsessional rituals, or an inability to keep a job 
prior to March 30, 2007.  In light of the whole record, 
reconciling the findings into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, the Board concludes that the GAF scores in the 
range of 45 to 50 do not accurately reflect the degree of 
occupational and social impairment present prior to March 30, 
2007.  

The Veteran's overall disability picture and his impairment 
of function (to include, but not limited to, some impaired 
impulse control, transient suicidal ideation, depression, 
anxiety, and difficulty maintaining and establishing 
effective relationships) most nearly approximate the criteria 
for a 50 percent rating prior to March 30, 2007.  While the 
manifestations of these symptoms caused him deficiencies in 
the area of mood (as reflected by his impaired impulse 
control, transient suicidal ideations, and difficulty 
adapting to stressful circumstances), they did not cause 
deficiencies in the areas of work, school, family relations, 
judgment, or thinking; hence, they cannot be said to more 
nearly approximate deficiencies in most areas that would 
warrant a higher 70 percent rating prior to March 30, 2007.  
The preponderance of the evidence is against a higher (70 
percent) rating prior to March 30, 2007, and the benefit of 
the doubt rule does not apply.  

From March 30, 2007

From March 30, 2007, the Board finds the evidence reasonably 
shows the Veteran is entitled to a 70 percent rating for his 
psychiatric disability.  March 30, 2007 and April 2009 VA 
examination reports, VA records, Vet Center records, and a 
private counseling record in September 2007 endorse increased 
symptoms of PTSD, including suicidal ideation, impaired 
impulse control, neglect of personal hygiene, difficulty in 
adapting to stressful circumstances, and increasing 
difficulty in establishing and maintaining effective 
relationships.  

For example, on VA examination in March 2007, the Veteran 
reported that he had trouble showing affection with his loved 
ones and his wife.  He also avoided group activities and 
preferred to be by himself.  In April 2007, the Veteran 
reported that his anxiety and panic symptoms had increased 
and that he was experiencing attacks almost every day.  On a 
private psychological assessment in September 2007, it was 
noted that the Veteran had difficulty with episodes of 
irritability and anger and situations that triggered stress 
in response to his wartime experiences.  

A letter from the Veteran's Vet Center counselor, received in 
April 2007, states that the Veteran's symptoms included 
depression, flash anger/rage, anxiety (panic attacks), 
nightmares, night sweats, flashbacks, intrusive thoughts, 
distrust of government and authority, emotional constriction, 
suicidal ideations (without intent to harm), memory loss, 
poor concentration, hyper alertness, emotional distance from 
his family, alienation, negative self-image, and other 
posttraumatic stress disorder type symptoms.  He noted that 
the Veteran was unable to work for others because of his 
posttraumatic stress disorder.  

The record reflects that the Veteran has been unemployed 
since October 2008.  At that time, his son fired him from the 
family's fencing business because he was having difficulty 
concentrating and would get angry with the customers.  

Thus, it is reasonably shown that occupational and social 
impairment with deficiencies in most areas has been 
manifested from March 30, 2007. 

However, the evidence is against a finding from March 30, 
2007, that the Veteran's PTSD symptoms have warranted the 
next higher 100 percent rating.  Specifically, the record 
contains no evidence of disorientation to time or place, 
gross impairment in thought processes or communication, or 
grossly inappropriate behavior.  

While there is evidence that he at times neglects his 
personal appearance and hygiene, there is no evidence that he 
has an intermittent inability to perform such activities or 
any other activities of daily living.  

The evidence indicates the Veteran has experienced some 
memory loss; however, the record does not contain any 
evidence or indication that he has a memory loss for names of 
close relatives, own occupation, or own name. 

While the evidence shows that the Veteran has experienced 
transient suicidal ideation, he has noted that he has no 
plans to commit suicide.  On VA examination in April 2009, he 
denied having any plan of hurting himself and said that he 
had never made a suicide attempt.  On VA examination in April 
2009, he stated that he suppresses a lot of his anger and 
reported that he had tried to make a list of people that he 
wanted to kill; however, he stated he had never made the list 
and that he was not as angry anymore.  The examiner thought 
therapy might help him to express his pent up anger.  The 
record shows the Veteran has been seeking such therapy 
through VA.  While the Veteran has expressed intermittent 
feelings of wanting to hurt himself and others, he has never 
expressed any actual intent to hurt himself or others; hence, 
the evidence is against a finding that he has been a 
persistent danger to himself or others.  

In September 2007, it was noted that he experienced 
perceptual distortions of the faces of people he served with 
and of hearing their voices.  On VA examination in April 
2009, the Veteran reported hearing voices asking him where he 
had been; he could not remember when he had last heard the 
voices.  He also reported having some visual hallucinations, 
but could not remember when he had last experienced these.  
This evidence reflects that the Veteran has experienced some 
hallucinations from March 30, 2007; however, it does not show 
that he has experienced persistent delusions or 
hallucinations that have caused him total occupational and 
social impairment.  

The GAF scores have ranged from 50 on VA examination in March 
2007, 35 to 40 in September 2007, 52 in August 2008, and 48 
on VA examination in April 2009.  As noted, a GAF score in 
the range of 31 to 40 is assigned where there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  The 
Veteran's symptoms as described above are appropriately 
reflected by the assigned GAF scores, and these scores do not 
reflect findings that would more nearly approximate total 
social and occupational impairment.

The Board notes that in letters received by VA in April 2007 
and in November 2007, Vet Center counselor D. F. stated that 
the Veteran should be rated 100 percent for his posttraumatic 
stress disorder because of his symptom severity and how long 
he has suffered with it.  As noted above, he described the 
Veteran had symptoms of depression, flash anger/rage, anxiety 
(panic attacks), nightmares, night sweats, flashbacks, 
intrusive thoughts, distrust of government and authority, 
emotional constriction, suicidal ideations (without intent to 
harm), memory loss, poor concentration, hyper alertness, 
emotional distance from his family, alienation, negative 
self-image, and other posttraumatic stress disorder type 
symptoms.  These symptoms most nearly approximate the 
criteria for a 70 percent rating and have not been shown to 
cause the Veteran total occupational and social impairment 
warranting a 100 percent rating.  They have not been shown to 
result in symptoms such as gross impairment in thought 
process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, they do not provide a 
basis for a higher 100 percent rating.

Hence, while the evidence shows the Veteran's posttraumatic 
stress disorder has caused him to have occupational and 
social impairment with deficiencies in most areas from March 
30, 2007, it has not been shown to cause him total 
occupational and social impairment since that time.  As the 
preponderance of the evidence is against a rating in excess 
of 70 percent, the benefit of the doubt doctrine does not 
apply, and a rating in excess of 70 percent from March 30, 
2007 must be denied.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for additional or more severe symptoms.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are adequate, 
and no referral for an extraschedular rating is required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

As new and material evidence has been presented, the claim of 
service connection for a left leg disability is reopened, and 
to this extent only the appeal is granted.

Reversal of the rating decisions by the RO in August 1983 and 
January 1997 on grounds of clear and unmistakable error is 
denied. 

An effective date earlier than June 22, 2004, for the grant 
of service connection for tinnitus is denied. 

Before March 30, 2007, an initial rating higher than 50 
percent for posttraumatic stress disorder is denied. 

From March 30, 2007, an initial rating of 70 percent for 
posttraumatic stress disorder is granted, subject to the law 
and regulations that govern the award of monetary benefits. 


REMAND

As the evidence of record is insufficient to decide the claim 
of service connection for a left leg disability on the 
merits, under the duty to assist, a VA examination and 
medical opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the current left leg 
disability, if any, is related to the 
Veteran's complaint of no feeling in 
the "left" lower leg in April 1969 and 
in October 1969, of "right" leg 
cramping and numbness on the 
anteromedial portion of the mid calf, 
after dropping a box of ammunition on 
his "right" leg in March 1969. 

The VA examiner is asked to clarify 
with the Veteran whether the left or 
right knee or both were injured in 
service. 

In any event, the VA examiner is asked 
to comment on the clinical significance 
that degenerative changes, 
chondromalacia, meniscal and ligmentous 
damage of the left knee by MRI were 
first documented in July 2005, 35 years 
after service and degenerative changes 
of the right knee by clinical finding 
on October 2007; and whether the 
current findings are consistent with 
the type of injury described in the 
service treatment records in 1969. 

The VA examiner is asked to consider to 
medical opinions of a private physician, 
R. R. V., MD, dated in August 2005 and in 
October 2007.



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The Veteran's file should be made 
available to the examiner. 

2. After the above development is 
completed, adjudicate the claim of service 
connection for a left leg disability on the 
merits, considering all the relevant 
evidence of record.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


